Souter, J.,
dissenting: I respectfully dissent from that portion of the majority opinion holding that any order of reimbursement directed to the parties charged in these cases would violate standards of due process embodied in part I, article 15 of the State Constitution. Of course I agree with the majority that those chargeable for the child’s support are entitled to hearing and notice of any claim against them “at a meaningful time and in a meaningful manner.” Royer v. State Dep’t of Empl. Security, 118 N.H. 673, 679, 394 A.2d 828, 831 (1978) (citations omitted). I likewise agree that the requirement of actual notice of such a claim is not satisfied by any presumption that the parties chargeable are supposed to know the law.
Our disagreement is, rather, about the time when actual notice of the claim for reimbursement must be given. The majority hold that notice of the potentiality for such a claim is constitutionally required prior to the adjudication and disposition of the CHINS petition. I would hold that notice of a claim for reimbursement is sufficient, provided that it is given, as it was in these cases, prior to the hearing to determine the amount of reimbursement that the chargeable parties must pay to the town that is liable in the first instance. See RSA 169-D:29,1 (Supp. 1983).
The majority find notice insufficient at this latter time because by then “liability has been statutorily determined.” If the liability of the chargeable parties had already been determined at this point, I would agree with the majority. But in fact the only liability that will have been determined at this time is the liability of the town that must pay the costs of a CHINS disposition in the first instance. The liability of the parties chargeable with reimbursing the town will not have been determined at all. Their liability will not be determined until the court holds a hearing to determine how much it would be “reasonable and just” for them to pay by way of total or partial reimbursement to the town. RSA 169-D:29,1 (Supp. 1983).
Under the criteria of what is “reasonable and just,” the scope of the hearing on reimbursement is sufficient to afford protection to the parties chargeable. They may present evidence of their financial circumstances. RSA 169-D:29, I (Supp. 1983). And I believe they may dispute the appropriateness of any expense for which their reimbursement is ultimately sought. The extent of their liability, if any, is therefore no foregone conclusion prior to the hearing. *45Because this hearing presents a genuine opportunity to determine the extent of any liability for reimbursement, I conclude that the due process demand of fundamental fairness is satisfied when the parties chargeable are given notice of the reimbursement claim in time to prepare for this hearing. See Appeal of Public Serv. Co. of New Hampshire, 122 N.H. 1062, 1073, 454 A.2d 435, 441 (1982).
I should only add that if we were deciding what is desirable, rather than what is constitutional, I would agree with the appellants and the majority. The earlier the notice, the better. The legislature agrees, too, for in 1983 it amended the statute to provide notice of the potentiality for a reimbursement order at the time of the original summons in a CHINS case. RSA 169-D:6, III (Supp. 1983). What is desirable, however, is not necessarily required by the constitution’s guarantee of due process. I do not believe that the procedure followed in these cases deprived the appellants of fundamental fairness.